Citation Nr: 1610411	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to April 1981 and from June 1981 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the VA Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at a May 2014 video-conference hearing.  A hearing transcript is in the electronic claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See November 2015 Report of General Information.

In June 2015, the Board determined that new evidence had been received that was material to the claim of entitlement to service connection for a right knee injury.  The Board reopened the claim and remanded it for further development.  See June 2015 Board Decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.


FINDINGS OF FACT

1. The Veteran's current right knee arthritis does not relate to service.

2. The Veteran's service-connected disabilities do no prevent him from securing or following substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for entitlement to total disability due to individual unemployability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A. Duties to Notify and Assist

The Veteran was notified of the elements of service connection and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The Veteran was also informed of the criteria for entitlement to TDIU.  See October 2010 Correspondence.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).

The Veteran has indicated that he injured his right knee while playing football in 1983 and was treated for his injury in service.  May 2014 Hearing Transcript.  The STRs do not document a right knee injury in 1983; rather, they document a right knee injury in 1979.  See August and October 1979 STRs; June 1987 Reports of Medical Examination and History (making no notation of a right knee injury during the Veteran's second period of active duty service).  Instead of suggesting that the military records associated with the Veteran's claims file are incomplete, the Veteran's statement that he injured his right knee in 1983 lacks credibility.

The Veteran is competent to report treatment for a right knee injury in 1983; however, the STRs appear to be complete and do not document reports of or treatment for a right knee injury during his second period of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitute competent evidence), Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  The STRs document several medical problems during the Veteran's second period of active duty service (June 1981 to June 1987), to include low back pain (March 1986 STRs) and anxiety leading to poor job performance (May 1985 STRs).  In addition, they include the Veteran's entrance and separation examinations.  May 1975, October 1980, and June 1987 Reports of Medical Examination.  Thus, the claims file appears to contain STRs for the duration of the Veteran's second period of active duty and remand to obtain additional records is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would impose additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the law does not require an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In summary, the Veteran's testimony regarding a right knee injury in 1983 does not necessitate remand for further document development and the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The October 2015 VA examination reports are sufficient to decide the Veteran's claims.  The examiners reviewed the electronic claims file, performed in-person examinations, and provided findings and/or opinions in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

VA has satisfied its duties to notify and assist and the Veteran has had ample opportunity to participate in the development of his claim.

B. Compliance with the Board's Prior Remand Directives

In June 2015, the Board remanded this appeal for additional development, to include a VA examination.  See June 2015 Board Decision.  Pursuant to the Board's remand directives, the RO provided the Veteran with VA Form 21-8940, obtained updated VA medical records, provided a VA examination with an opinion, and readjudicated the claims on appeal.  See November 2015 Supplemental Statement of the Case (SSOC).  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999).

C. Compliance with Hearing Officer's Duties

As noted above, the Veteran testified at a hearing before the undersigned in May 2014.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer must fully explain the issues on appeal and suggest the submission of evidence that the claimant may have overlooked and that would be of advantage to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010)

At the hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned. The undersigned elicited testimony from the Veteran regarding the etiology and the impact of the disabilities on appeal.  The Veteran did not indicate that any outstanding evidence might exist that would provide additional support for the claims on appeal.  Moreover, the Board undertook additional development after the hearing was conducted, including obtaining additional VA records and arranging for a VA examination to determine the etiology and impact of the Veteran's claimed disabilities.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact: and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)); see also Sanders, 556 U.S. at 407, 410.

Merits of the Claims

Right Knee Disability

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

The Veteran has been diagnosed as having arthritis of the right knee, see January 2015 VAMRs, and because arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran asserts that his right knee disability (arthritis) relates to an in-service knee injury.  The claim is denied.

Every veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, and/or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b).  A record of the history of a pre-service disease or condition does not constitute a notation of such condition.  Crowe v. Brown, 7 Vet. App. 238, 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).

The Veteran's enlistment examination report documents a right knee injury in 1970, but does not suggest that the Veteran had a diagnosed right knee disability on service entrance.  May 1975 Report of Medical Examination.  In this respect, the report documents the Veteran's medical history without suggesting that his right knee problems existed at enlistment.  Thus, right knee problems were not "noted" in the Veteran's entrance examination report and he is presumed to have been healthy at the time of service entrance.

The Veteran's service treatment records (STRs) document a right knee injury while playing basketball.  See August 1979 and October 1979 STRs.  At the time of his August 1979 injury, the Veteran mentioned that he had been treated for a similar right knee problem within the last year with conservative treatment.  The Veteran denied any swelling, locking, or instability and was diagnosed as having chondromalacia patella.  He was prescribed exercise and an elastic circular brace.  In January 1980, X-ray images of the right knee revealed "[n]o significant radiographic abnormality."  A medical examination performed six months prior to the Veteran's initial service separation in April 1981 documented a history of seizures as well as childhood mumps, measles, and chicken pox, but was negative for any right knee problems.  October 1980 Report of Medical Examination.  In March 1981, the Veteran filed a claim of entitlement to service connection for a right knee disability.

STRs from the Veteran's second period of service (June 1981 to June 1987) show treatment for the likes of a sore throat, right ankle injury, back and hip pain radiating to the buttocks, and a finger injury.  October 1986 and March - June 1987 STRs.  They do not show any treatment for right knee problems during this six-year period of active duty.  Similarly, the Veteran's June 1987 separation examination report lists multiple medical problems-swollen and painful low back, problems with weight gain, dental conditions-, but does not document any right knee problems.  Although the Veteran's June 1987 report of medical history notes problems with swollen joints, the military examiner's notes suggest that this swelling relates to the Veteran's back and not his right knee.

A July 2011 VA examination revealed no pain or functional limitations associated with the Veteran's right knee.  A physical examination revealed some ankle pain, but normal muscle strength, intact sensory perception, normal coordination (to include rapid altering movement sand tandem gait), and normal reflexes associated with the Veteran's right lower extremity.  The examination also revealed a normal walking gait.

In May 2014, the Veteran testified that he injured his right knee while playing football in service and that his right knee symptoms-pain, swelling, stiffness-have persisted since service separation.  He explained that he was playing football while stationed in Turkey in 1983 and was tackled, which caused his knee to dislocate.  He also testified that he received knee braces from the VA in the early 1990s, but has not had his right knee medically evaluated for approximately twenty years.  

The Veteran's post-service medical treatment records show that he was not treated for any right knee problems until January 2015 when he presented with localized right knee pain.  January 2015 VAMRs.  The Veteran reported that his pain had manifested three days prior to treatment while he was running.  He mentioned "an old injury while on active duty that improved with knee immobilizer" and refused treatment other than the administration of an immobilizer.

In October 2015, a VA examiner opined that the Veteran's right knee arthritis is less likely than not related to service.  The examiner noted the Veteran's in-service (August 1979) diagnosis of patellofemoral syndrome as well as his reports of knee pain that resolved a year prior to this diagnosis, but found "no evidence of significant knee injury" in service.  She based her opinion on the fact that: 1) the Veteran's "symptoms in 1979 and one year earlier resolved with no follow up and no persistent symptoms"; 2) the "Veteran did not have any further complaints of right knee symptoms throughout the remainder of 8 years of active service . . . despite complaints of many other joints over the 8 years and continued basketball play"; and 3) the Veteran did not report "persistent symptoms between 1975 and 2000"-symptoms that would be expected given the diagnosis of patellofemoral syndrome.

The October 2015 VA examiner concluded that "it is less likely than not that Veterans current right knee DJD had its clinical onset during active service or is related to any incident of service, to include the Veteran's right knee injury in August 1979."  She attributed the Veteran's current right knee disability to aging and obesity.  October 2015 VA Medical Examination Report ("It is common to develop knee DJD as a function of aging especially in obese patients as in this veteran with a BMI of 34.7.").

As has previously been discussed, the Veteran is competent to report that he injured his right knee in service and that he has experienced ongoing knee problems since service.  May 2014 Hearing Transcript; see also 38 C.F.R. 3.159(a) (2015), Layno v. Brown, 6 Vet. App. 465, 470-71 (1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, the Veteran's testimony that he injured his right knee during his second period of active duty and has had problems with his right knee since this injury is outweighed by the medical evidence, which shows that the Veteran's right knee injury was effectively treated in service.

The Veteran's STRs establish that he injured his right knee in 1979-not in 1983 as he asserts-and that the injury had resolved prior to his initial service separation.  August and October 1979 STRs.  The Veteran's October 1980 report of medical examination does not indicate any right knee problems a year after he was treated for right knee pain and six months prior to service separation in April 1981.  The Veteran's June 1987 separation examination was also negative for any right knee problems, to include arthritis, and the Veteran did not note ongoing knee problems on his June 1987 report of medical history.  Thus, the Veteran's May 2014 testimony does not align with the contemporary medical evidence that shows acute knee problems in his first period of active duty service.  See Curry v. Brown, 7 Vet. App. 59, 68 (contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Veteran's separation examinations as well as his reports of medical history constitute probative evidence that the Veteran did not experience chronic knee pain or other symptoms during service.  The medical examinations were performed to ascertain the Veteran's state of physical health and are equivalent to statements of diagnosis and/or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  Similarly, the June 1987 report of medical history constitutes a complete assessment of the Veteran's medical problems at separation from service.  See AZ v. Shinseki, 731 F. 3d 1303, 1315 (Fed. Cir. 2013) (finding that the absence of an entry in a record may be considered evidence that a fact did not occur if the fact would have been recorded if present).  Thus, the Veteran's examination and medical history reports weigh against finding a continuity of symptomatology between the Veteran's in-service right knee injury and his current right knee arthritis.

Although not determinative, the fact that the Veteran regularly sought medical treatment for low back pain and other medical conditions (e.g., sore throat) throughout service indicates that he was willing and able to seek medical treatment for the likes of ongoing right knee symptoms.  See e.g., October 1986 and March - June 1987 STRs.  The absence of any reports of or treatment for right knee pain after October 1979 constitutes persuasive evidence that the Veteran's right knee symptoms resolved with in-service treatment and prior to his initial service separation in April 1981.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in the STRs can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the STRs are complete "in relevant part" and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred").  The Veteran completed six years of military service-to include rigorous physical training-after he injured his knee in 1979 without apparent difficulty or complaint.  Thus, the STRs weigh against finding that the Veteran's 1979 right knee injury resulted in permanent injury/chronic pain and outweigh the Veteran's recollection to the contrary.  See Curry, 7 Vet. App. at 59.

Further, although the Veteran is competent to report that he injured his right knee in service, he is not competent to opine as to whether his current right knee symptoms relate to service.  See Washington, 19 Vet. App. at 368.  Whether the Veteran's right knee disability was caused or aggravated by his active duty service is a medically complex determination that cannot be made based on lay observation alone.  Jandreau, 492 F. 3d at 1376-77 & n4; Barr, 21 Vet. App. at 309.  Since the Veteran lacks medical training and experience, his assertions that his current right disability was caused by in-service injury is not competent evidence.  See Layno, 6 Vet. App. at 470-71.

In contrast, the October 2015 VA medical examination report constitutes highly probative evidence that weighs against entitlement to service connection for a right knee disability.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and provided a clear and well-supported rationale for her opinion that the Veteran's current right knee disability does not relate to service.  The examiner's opinion is consistent with the STRs that show no knee problems after 1979 and with post-service medical records that document right knee problems beginning in January 2015.  Thus, the Veteran's statements that his current right knee disability relates to service are also outweighed by the VA examiner's medical opinion, which was rendered by a medical professional and supported by objective medical findings, and finds that the Veteran's right knee disability was not caused or aggravated by active duty service.  See October 2015 VA Examination Report.

The fact that over two decades elapsed between service separation, in June 1987, and treatment for right knee pain, in January 2015, further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  VA medical records first show treatment for a right knee disability in January 2015, when the Veteran presented with localized right knee pain and was first diagnosed as having arthritis.  See also July 2011 VA Examination Report (finding no pain or functional limitations associated with the Veteran's right knee).  Thus, the Veteran's medical records show that his arthritis did not occur in or within a year of active duty and that his right knee symptoms did not manifest for many years after service.

Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a right knee disability is denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

TDIU

The Veteran contends that his service-connected disabilities prevent him from seeking and/or maintaining substantially gainful employment and, therefore, that he is entitled to a total disability rating.  The claim is denied.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

The schedular criteria for TDIU have not been met during the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected seizure disorder, lumbosacral strain, and right lower extremity radiculopathy are each rated as 10 percent disabling to produce a combined rating of 30 percent.  Thus, even when the ratings for a back disability and right lower extremity radiculopathy are combined, the Veteran's service-connected disabilities do not satisfy the schedular criteria for TDIU.  See June 2015 Rating Decision; see also 38 C.F.R. § 4.25.

Although the Veteran's service-connected disabilities do not meet the schedular criteria for TDIU, he may qualify for TDIU on an extraschedular basis.  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities must be rated totally disabled regardless of whether they satisfy the schedular criteria. 38 C.F.R. § 4.16(b).  All cases in which the veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a), must be forwarded to the Director of the Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, and educational and vocational attainment must be addressed during extraschedular consideration. 38 C.F.R. § 4.16(b).

VA's rating schedule considers impairment that restricts a veteran's ability to obtain and keep employment.  38 C.F.R. §§ 4.1, 4.15. Consequently, a high rating is recognition that the impairment makes it difficult to obtain and keep employment.

The October 2015 VA neurological examiner found that the Veteran's service-connected seizure disorder limited him to performing sedentary work.  The examiner explained that the "veteran would need to work in an environment free from hazards-he would not be able to work at heights, near open bodies of water, with live wire, etc."  The examiner also explained that the Veteran's work should not include driving duties and should provide a flexible schedule so that he could have "time off when he has seizures."  The examiner noted that the Veteran has not had a seizure since 1990 and is not prescribed medications for his disorder and opined that "the seizures . . . do not limit his performance of sedentary jobs."

The same VA examiner found that the Veteran's service-connected back disability, with right-side radiculopathy, also limits him to performing sedentary work.  She found that the Veteran requires an ergonomically correct workspace as well as breaks for long periods of sitting.  She also found that the Veteran's back pain prevents him from performing a job that requires "physical activities such as climbing stairs, climbing ladders, or repetitive movements of the spine such as lifting/carrying, push/pull, bend/twist."  

In the same month (October 2015) another VA examiner provided a "[g]lobal employment opinion" that considered the combined impact of the Veteran's service-connected disabilities on his employment.  The examiner confirmed that the Veteran's seizure disorder and low back disability limit him to performing sedentary work in a work environment that is free from hazards.  She opined that "[t]aking into account both the seizures and the lumbar service connected conditions, [the V]eteran would be able to pursue a sedentary job provided he has the ability to take breaks from prolonged sitting."

The October 2015 VA medical examination reports constitute highly probative evidence that weigh against entitlement to TDIU.  The reports were authored by VA doctors who reviewed the Veteran's pertinent medical history, examined the Veteran, and provide a comprehensive assessment of the current limitations attributed to the Veteran's service-connected disabilities.  Moreover, the examiners' opinions are consistent with the evidence of record, which shows that the Veteran graduated from high school, has some college education, and is able to perform sedentary work without significant limitations.  May 2014 Hearing Transcript.

The medical evidence clearly establishes that the Veteran's service-connected disabilities do not prevent him from performing sedentary work.  The Veteran's STRs note that he should not be assigned to a "unit where sudden loss of consciousness would be dangerous to self or other such as work on scaffolding, handling ammunition, vehicle driving, work near moving machinery."  See also September 1975 STRs (placing the Veteran on temporary duty restriction for a month due to grand mal seizures).  The limitations documented in the Veteran's STRs do not suggest that the Veteran's cannot perform sedentary work.  Contemporary medical evidence establishes that the Veteran has not had a seizure since 1990 and no longer takes medication to manage this disorder, and that any work restrictions are largely due to his service-connected back disability.  See February 2011 and July 2011 VA Examination Reports (noting that the Veteran last had a seizure in 1990).  Moreover, in May 2014 the Veteran testified that his seizures do not interfere with his ability to work.

Similarly, the Veteran's service-connected back disability does not prevent him from performing sedentary work with the option to alternate between sitting and standing at will.  In February 2011, a VA examiner found that the Veteran's service-connected back disability did not prevent him from performing office jobs, so long as he could change between sitting and standing positions, did not need to lift more than 20 pounds, and did not need to navigate several stairs at a time.  February 2011 VA Examination Report ("He would be fully capable of doing an 8-hour office job with normal breaks if he is able to sit and stand as needed, and he himself admits that he can do any type of job as long as there is no evidence of any heavy physical activities. . . He does very well with a back brace.").  In the same month (February 2011), another VA examiner found that the Veteran was "very suitable for any type of office, desk, clock work where he is limited to not lifting more than 10 pounds frequently, 20 pounds occasionally because of his back problems."  The examiner noted that the Veteran "himself admits that he can do any type of job as long as there is no evidence of any heavy physical activity."  See also July 2011 VA Examination Report (noting that the Veteran's back disability did not prevent him from performing sedentary work (with the ability to stretch or move every one to two hours) that involved writing, typing, driving, and/or communicating); May 2014 Hearing Transcript (testifying that the Veteran's service-connected back disability prevents him from performing heavy lifting as well as prolonged up-and-down movements, but that he can sit for extended periods as long as he can get up and move around "to loosen up the back again").  

The Veteran's work history shows that he obtained and performed various kinds of work prior to November 2005 when he stopped working.  May 2014 Hearing Transcript.  The Veteran worked as a defense contractor in Greenland for 18 months beginning in 1988 and in Colorado where he made technical weapons with a focus on electronics.  September 1998 VA Examination Report.  The Veteran also worked at the Denver VA Medical Center and was employed as a contractor for the Department of Commerce immediately prior to his incarceration in 2005.  July 2011 VA Examination Report; October 2011 RO Hearing Transcript.  In May 2014, the Veteran explained that he last worked as an electronic technician for the Department of Congress and that he also has experience working in sales.  The Veteran also worked as a driver for Pepsi after service separation.  August 1997 VA Examination Report.

Moreover, the Veteran's statements strongly suggest that he stopped working due to non-service-connected mental health problems.  In February 1998, he reported that since service separation he has "had trouble holding down employment" due to "psychiatric stress induce at time of active duty."  The Veteran reported that he "did not get along well with people [he worked with in Greenland] . . . and was humiliated by the [way in] which he lost his job and was escorted off of the base of operations as though he were a dangerous person."  September 1998 VA Examination Report.  The Veteran also reported difficulty getting along with his colleagues when he worked for a defense contractor in Colorado.  Id. (stating that the Veteran did not meet expectations by refusing to "falsify figures and make compromises on paper as to what was being done"); see contra October 1999 VAMRs (stating that the Veteran's manager visited him twice while he was in jail and that his "job wasn't threatened.  I'm a valued employee."), July 2011 VA Examination Report (explaining that the Veteran only has "difficulty with irritability and getting along"-i.e., "occasional arguments"-when he is in contact with VA representatives and persons at the military courts).  In October 2010, the Veteran filed a claim of entitlement to service connection for TDIU based on PTSD.  VA medical records from the same month, note that he exhibited disruptive behavior at a VA medical facility in September 2010.  In July 2011, the Veteran reported that he "lost [his job at VA] due to suicidal ideation" and has not worked since he was incarcerated in November 2005.  July 2011 VA Examination Report.

The evidence of record also indicates that the Veteran stopped working for reasons other than his inability to cooperate with co-workers.  In an April 2005 letter, the Veteran's supervisor at the National Oceanic and Atmospheric Administration observed that the Veteran "is often pre-occupied with a series of ongoing legal processes."  See also October 2011 RO Hearing Transcript (testifying that the Veteran stopped working because he could not concentrate at work due to legal problems involving his ex-wife).  In February 2011, a VA examiner noted that the Veteran stopped working in 2005 and that his "discharge" from work "was not relevant to any illness . . . He just was unable to keep a job."  The evidence also shows that the Veteran stopped working in 2005 due to his incarceration.  See February 2011 and July 2011 VA Examination Reports (documenting that the Veteran stopped working in 2005 when he was incarcerated for domestic violence and has "not tried to find a job since then").  At the May 2014 hearing, the Veteran testified that he is unemployable due to "the panic attacks I have from taking care of" his legal problems related to his ex-wife and children.  Thus, the Veteran has given several reasons for his unemployment since 2005 that do not relate to the physical limitations imposed by his service-connected disabilities.

In summary, the opinions rendered by the October 2015 VA examiners align with the lay and medical evidence of record, which shows that the Veteran's service-connected disabilities do not prevent him from securing and/or following substantially gainful employment at the sedentary level.  The preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and referral of the TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


